GATES, R. J.
This is an appeal from a judgment in the circuit court for plaintiff and1 an order denying new trial. The case was begun and tried in the municipal court" of Sioux Falls with the like judgment. The action is for the recovery of a real estate broker’s commission. . Defendant had listed the property in question with plaintiff upon a $200 commission, but at that time *82he notified plaintiff that another person was dickering for it. Plaintiff produced a committee of three, who contemplated -buying the property as a residence for the new president of Augustana 'College. Price and terms were substantially agreed to, but defendant agreed to give the committee until Saturday night to decide whether it would buy. On Saturday morning defendant with his other purchaser appeared before one of the committee. According to one version of the facts defendant was notified that the committee was ready to close the deal before he gave notice that he had1 already sold the property. According' to the other version the acceptance by the committee was not until it h-ad been notified by defendant of the other sale. This was a question for the jury to determine. .'We cannot say that there was not evidence tending to show that plaintiff produced a purchaser ready, able, and willing to take the property at defendant’s terms.
The judgment and order appealed from are affirmed.
Note — Reported in 190 N. W. 782. See American Key-Numbered Digest, Brokers, Key-No. 88(3), 9 C. J. Sec. 129.